Case: 2:11-cv-01016-EAS-MRM Doc #: 2508 Filed: 09/19/19 Page: 1 of 2 PAGEID #: 127903

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

In re: OHIO EXECUTION
PROTOCOL LITIGATION,

Case No, 2:11-cv-1016
District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz

This Order relates to Plaintiffs

Cleveland Jackson, James Hanna,

Kareem Jackson, and Melvin Bonnell.

ORDER
This consolidated § 1983 method-of-execution action is before the Court on the
Magistrate Judge’s Decision on Plaintiff Cleveland Jackson’s Motion for Reconsideration and
Supplemental Memorandum on Objections by Plaintiffs Hanna and Bonnell (ECF No. 2418).
Also before the Court are the following:
>» The Magistrate Judge’s Scheduling Order (ECF No. 2378);

> Plaintiff Cleveland Jackson’s Motion for Reconsideration of this Court’s
ECF No. 2378 Scheduling Order (ECF No. 2400);

» Plaintiff Melvin Bonnell’s Objections to ECF No. 2378 Scheduling Order
(ECF No. 2403); and

> Plaintiff James Hanna’s Objections to and Appeal of ECF No. 2378
Scheduling Order (ECF No, 2405).

The Magistrate Judge is scheduled to conduct an evidentiary hearing beginning on
September 24, 2019, and continuing on regular court days through October 3, 2019 on the
motions for injunctive relief (stays of execution) filed by Plaintiffs Cleveland Jackson, James
Hanna, Kareem Jackson, and Melvin Bonnell. (ECF Nos. 2378 and 2450.) Cleveland Jackson,

who along with DRC Defendants unanimously consented to the Magistrate Judge’s plenary
Case: 2:11-cv-01016-EAS-MRM Doc #: 2508 Filed: 09/19/19 Page: 2 of 2 PAGEID #: 127904

jurisdiction (ECF No. 1805), sought reconsideration of the Magistrate Judge’s scheduling order
consolidating Hanna and Bonnell into Cleveland Jackson’s evidentiary hearing. (ECF No.
2400.) Hanna and Bonnell, for whom there was never filed notice of unanimous consent to the
Magistrate Judge’s plenary jurisdiction, filed Objections to the Magistrate Judge’s scheduling
order consolidating them into Cleveland Jackson’s evidentiary hearing. (ECF Nos. 2403 and
2405.) It does not appear that Kareem Jackson ever filed any pleading objecting to his
consolidation with Cleveland Jackson, Hanna, and Bonnell.

Following this Court’s August 27, 2019 Recommittal Order (as to Hanna and Bonnell,
ECF No. 2409), the Magistrate Judge, on August 29, 2019, issued a Decision denying Cleveland
Jackson’s motion for reconsideration on the consolidation and a Supplemental Memorandum
rejecting Hanna’s and Bonnell’s objections to the consolidation. (ECF No. 2418.)

Because the parties unanimously consented to the Magistrate Judge’s plenary jurisdiction
as to Cleveland Jackson, the Magistrate Judge’s August 29, 2019 Decision denying Cleveland
Jackson’s motion for reconsideration of the August 20, 2019 scheduling order (ECF No. 2378) is
final.

Because neither Hanna nor Bonnell objected to or appealed from the Magistrate Judge’s
August 29, 2019 Supplemental Memorandum, their Objections (ECF Nos. 2403 and 2405) are
OVERRULED as WAIVED.

IT IS SO ORDERED.

f\- 4-19 Ol

EDMUND A. SARGUS, JR.
United States District Judge
